DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by AHN et al. (US 2020/0351511). 
	Regarding claim 1, AHN discloses a method of decoding an image (e.g., figs. 1-2), the method comprising; obtaining transform skip information of a current block from a bitstream (e.g., figs. 1-2, transform skip flag throughout the disclosure, paragraphs 0068,0071-0073,0115), obtaining multiple transform selection information of the current block on the basis of the transform skip information from the bitstream (e.g., figs. 1-2, paragraph 0064-0065,0068,0071-0073,0117-0119), and performing inverse transform on the current black on the basis of the multiple transform selection information (e.g., inverse transform operation disclosed throughout the disclosure, e.g., paragraphs 0017-0027,0110,0115-0118,0174), wherein the multiple transform selection information is used to set each of a horizontal 

	Regarding claim 2, AHN discloses the method of claim 1, wherein the multiple transform selection information indicates whether the horizontal transform type and the vertical transform type are the same (e.g., paragraph 0088,0099).
	Regarding claim 3, AHN discloses the method of claim 1, wherein the multiple transform selection information is index information indicating a transform type set applied to the horizontal transform type and the vertical transform type (e.g., paragraphs 0032,0071-0074,0087).
	Regarding claim 4, AHN discloses the method of claim 1, wherein the acquiring of the transform skip information of the current block includes; obtaining transform skip information of the current block when a horizontal size and a vertical size of the current block are less than or equal to a predetermined size (e.g., paragraphs 0066-0067,0072,0076,0108,0118).
	Regarding claim 5, AHN discloses the method of claim 4, wherein the acquiring of the transform skip information of the current block includes; obtaining maximum transform skip size information from the bitstream, and obtaining transform skip information of the current block when the horizontal size and the vertical size of the current block are less than or equal to the maximum transform skip size (e.g., paragraphs 0066-0068,0071-0072,0075-0076,0118).
	Regarding claim 6, AHN discloses the method of claim 1, wherein the transform skip information includes horizontal transform skip information and vertical transform skip information (e.g., paragraphs 0068,0071-0072,0115,0117-0118).
	Regarding claim 7, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim 1 also applies here; also please see (e.g., paragraphs 0006-0009).

	Regarding claim 9, the limitations claimed have been addressed in the above claims 1,3-5 above.
	Regarding claims 10-13, please refer to claims 2-4 and 6 above.
	Regarding claim 14, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim 1 also applies here. As for encoding transform selection, please see (e.g., fig. 1, abstract, paragraph 0004, also encoding performance disclosed throughout the disclosure).
	Regarding claim 15, please refer to claim 8 above.
 	Regarding claim 16, the limitations claimed are the computer implemented process of the method claim 1, since the disclosure of the reference AHN, to perform image encoding/decoding, is a computer, hardware, software, or a combination thereof, process, therefore the ground for rejecting claim 1 also applies here.
Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi whose telephone number is 571-272-7339. The examiner can normally be reached on M-F 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Kelley Christopher can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
	Information regarding the status of an application may be obtained from the Patent Application

http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482